Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse CCL18, PLA2G2D, FSIP2, H1FNT, HTR1F, PTPN5, RBP3, WDR88, and IL1RAPL2 as the species of a specific combination of genes whose expression is measured and baseline expression level are determined in the reply filed on 5/14/2021 is acknowledged.
Applicant’s election of a corticosteroid as a second therapeutic agent in the reply filed on 5/14/2021 is acknowledged. As the applicant has cancelled claims 8 and 9, the election requirement for a second therapeutic agent is moot. However, in the event the applicant later amends the claims to include the species, a corticosteroid will be interpreted to be the elected species.
Applicant’s election without traverse of ruxolitinib as a specific JAK inhibitor in the reply filed on 5/14/2021 is acknowledged.
Applicant’s election without traverse of psoriasis as a specific inflammatory skin disease in the reply filed on 5/14/2021 is acknowledged.

Status of the Claims
Claims 1-7 and 10-25 are pending. Claims 1, 3-4, 6-7, 10, 12-13, 15, and 17-25 are under examination. Claims 2, 5, 11, 14, and 16 are withdrawn, as they are directed towards a non-elected invention.


Improper Markush Rejection
Claim 1, 3-4, 6-7, 10, 12-13, 15, and 17-25 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when claims contain an improper grouping of alternatively useable species. See In re Harnisch, 631 F. 2d 716, 719-20 (CCPA 1980)
The MPEP 803.02 provides guidance on the analysis of a proper Markush group. Regarding Markush groups in method claims, MPEP 2173.05(h) states: "However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property".
In the instant case, the genes do not share any common structural element that is essential to the asserted utility of being associated with an inflammatory skin disease. The different genes are from different parts of the human genome and are composed of different nucleic acids, which encode structurally and functionally different proteins. For example, C6orf58 (chromosome 6 open reading frame 58) encodes a protein with a recommended name of Protein LEG1 homolog, but CCL18 encodes a C-C motif chemokine 18, and CCL18 is encoded on chromosome 17. Likewise, PLA2G2D (Phospholipase A2 Group IID) is carried on chromosome 1 and encodes a secreted member of the phospholipase A2 family, but RBP3 (retinol binding protein 3) is carried 
The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with an inflammatory skin disease. Furthermore, it is not clear from their very nature or from the prior art that the members possess a common property mainly responsible for their function in the claimed relationship. Thus, when considering the different genes recited in the alternative, as recited in the rejected claims, there does not appear to be any common structure related to the function of the genes in the claims.
Following this analysis, the claims are rejected as containing an improper Markush grouping.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of predicting the response of a human subject having, suspecting of having, or at risk of developing an inflammatory skin disease to a therapy comprising a JAK inhibitor by measuring gene expression levels as compared to a control and predicting that the human will respond to therapy with a JAK inhibitor (claims 10 and 12). However, the relationship between the response to a therapy and gene expression levels is a law of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Furthermore, the prediction that a human subject will respond to therapy is an abstract idea because it can occur entirely within the mind. Additionally, comparing expression levels to a control is an abstract idea, as it can occur entirely within the mind.
The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the step of “measuring the expression level” is a mere data gathering step. Additionally, “providing a biological sample” is a mere data gathering step. As currently recited, it is noted that “administering the therapy comprising the JAK inhibitor” is not required by the claim. Therefore, the judicial exceptions of the claims are not integrated into a practical application.
The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, the measuring step in claim 
Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as “diagnosing”, “predicting”, or “determining” merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists and abstract idea exist.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1, 3-4, 6-7, 10, 12-13, 15, 17-22 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 3-4, 6-7, 10, 12-13, 15, 17-22 and 24-25 are directed to methods involving treating a human subject having, suspected of having, or at risk of developing an inflammatory skin disease with any structurally undefined JAK inhibitor. 
Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.


The specification defines "respond to therapy” to mean “that the subject administered with the therapy shows a positive response to the JAK inhibitor therapy provided” (page 9, lines 14-15). 
The specification states that in some embodiments the JAK inhibitor is ruxolitinib (page 8, lines 9-10). The specification also states that in some embodiments, “the JAK inhibitor is itacitinib, 4-[3-( cyanomethyl)-3-(3',5'-dimethyl-lH, l 'H-4,4'-bipyrazol- l-yl)azetidin- lyl]-2,5-difluoro-N-[(l S)-2,2,2-trifluoro-l-methylethyl]benzamide or a pharmaceutically acceptable salt thereof, or ((2R,5S)-5-{2-[(1R)-l-hydroxyethyl]-1H-imidazo[4,5-d]thieno[3,2-b ]pyridin-1-yl}tetrahydro-2H-pyran-2-yl)acetonitrile or a pharmaceutically acceptable salt thereof” (page 8, lines 11-16). The specification lists JAK inhibitors in table 3 (pages 31-39).
Although the specification lists JAK inhibitors, the specification does not teach which, if any of the large genus of possible therapeutics encompassed by the claims would be capable of treating inflammatory skin disease other than ruxolitinib (Examples 1, 4, and 5 of the specification). 

While the skilled artisan may be capable of developing a JAK inhibitor, for example, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.


Regarding instant claims 1, 3-4, 6-7, 10, 12-13, 15, 17-22 and 24-25, while a particular agent may be a JAK inhibitor, there is no indication, teaching, guidance, or expectation that ALL such therapeutics would be capable of “treating” inflammatory skin disease or indicated by the claimed gene expression, as is broadly claimed.
The specification teaches ruxolitinib as a JAK inhibitor, which is indicated by the claimed genes’ expression and capable of treating an inflammatory skin disease (plaque psoriasis). However, there is no indication that all JAK inhibitors would be possess the specified ability to treat inflammatory skin disease or be indicated by the claimed genes’ expression. 
There is no guidance in the specification that all of these JAK inhibitors would have the same effect as ruxolitinib. For example, Musumeci teaches a number of different JAK inhibitors which have been approved to treat different diseases. Musumeci (Musumeci et al; Current Medicinal Chemistry, vol 26, 1806-1832, 2019) also teaches that ruxolitinib, a JAK1-JAK2 inhibitor, has been approved for the treatment of myelofibrosis while tofacitinib, a pan JAK 
The claims encompass genera of structurally undefined compounds which require a specific functionality. However, the specification fails to teach how to distinguish members of the claimed genera of JAK inhibitors which possess the claimed functionality from non-members.
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.) In the instant case, the specification fails to teach the necessary common attributes or features of the genus of JAK inhibitors. As such, one of skill in the art would not recognize that applicant was in possession of the genus of JAK inhibitors encompassed by the broadly claimed invention.

In the case of instant claim 25, the ability to identify elevated Th1, Th2, or Th17 signaling which possesses the functionality of characterizing a skin disease is a critical feature of the claimed methods.

Although the specification states the inflammatory skin disease is characterized by elevated Th1, Th2, or Th17 signaling, the specification does not teach which, if any of the large genus of possible inflammatory skin diseases encompassed by the claims would be capable of indication by Th1, Th2, or Th17 signaling.
While the skilled artisan may be capable of identifying a skin disease that has elevated Th1, Th2, or Th17 signaling, for example, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that: "Although there is often significant overlap" between the enablement and written description requirements, "they are nonetheless independent of each 

Regarding instant claim 25, while a particular skin disease may be characterized by elevated Th1, Th2, or Th17 signaling, there is no indication, teaching, guidance, or expectation that ALL such elevated Th1, Th2, or Th17 signals would be capable of characterizing a skin disease, as is broadly claimed. For example, Speeckaert (Speeckaert et al. (2016) British J Derm 175: 892-901) teaches conflicting results of Th17 levels are related to disease activity/severity for atopic dermatitis (Table 1). Speeckaert also teaches conflicting evidence of skin diseases of inhibiting the Th17 pathway, and the detection of Th1 and Th2 activation do not require Th17 expression changes for diseases like alopecia areata (Table 2; page 896, col. 2, first para).  Therefore, neither the specification nor the art teach the structure/function correlation between Th1, Th2, and Th17 signaling and a skin disease.

The claims encompass genera of structurally undefined compounds which require a specific functionality. However, the specification fails to teach how to distinguish members of the claimed genera which possess the claimed functionality from non-members.
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species 


Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "elevated Th1, Th2, or Th17 signaling" in claim 25 is a relative term which renders the claim indefinite.  The term "elevated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the signaling is in reference to and what would be considered elevated.
Furthermore, the metes and bounds of which skin disease would be unclear to the ordinary artisan for claim 25. For example, “characterized” implies the signaling occurs within 

Conclusion
Claims 1, 3-4, 6-7, 10, 12-13, 15, and 17-25 are rejected.
Claims 2, 5, 11, 14, and 16 are withdrawn
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634